DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/11/2021. Claims 1, 3, 12 are amended. Claim 2 is cancelled. Claims 15-20 are new claims. Claims 1, 3-20 are now pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows as per telephone authorization from Applicant's Representative, Gang Luo, on 01/25/2021:
Claim 13.  (Cancelled)
Allowable Subject Matter
Claims 1, 3-12, 14-20 are allowed.
As of claim 1, the closest prior art Wakabayashi (US 10001655 B2) teaches an image display device which includes a video light generation unit that generates video light modulated based on a video signal; a light diffraction unit (first diffraction optical element) that diffracts the video light emitted from the video light generation unit; a light scanning unit (light scanner) that spatially scans the video light; and a reflection unit that 
Claims 3-12, 14 are allowed as being dependent on claim 1.
As of claim 15, the closest prior art Wakabayashi (US 10001655 B2) teaches an image display device which includes a video light generation unit that generates video light modulated based on a video signal; a light diffraction unit (first diffraction optical element) that diffracts the video light emitted from the video light generation unit; a light scanning unit (light scanner) that spatially scans the video light; and a reflection unit that 
Claim 16 is allowed as being dependent on claim 15.
As of claim 17, the closest prior art Wakabayashi (US 10001655 B2) teaches an image display device which includes a video light generation unit that generates video light modulated based on a video signal; a light diffraction unit (first diffraction optical 
Claim 18 is allowed as being dependent on claim 17.
As of claim 19, the closest prior art Wakabayashi (US 10001655 B2) teaches an image display device which includes a video light generation unit that generates video light modulated based on a video signal; a light diffraction unit (first diffraction optical 
As of claim 20, the closest prior art Wakabayashi (US 10001655 B2) teaches an image display device which includes a video light generation unit that generates video light modulated based on a video signal; a light diffraction unit (first diffraction optical element) that diffracts the video light emitted from the video light generation unit; a light scanning unit (light scanner) that spatially scans the video light; and a reflection unit that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882